Title: From James Madison to John G. Jackson, 21 June 1812
From: Madison, James
To: Jackson, John G.


Dear Sir
June 21. 1812
I inclose with a few other Newspapers one containing the Decln. of war, which will supply the place of the Natl. Intelligencer, should this miscarry. I inclose also a handbill just recd. giving acct. of the Assassination of Percival. What effect this incident may have on the British Coun[c]ils, can not be anticipated without further knowledge of its causes & circumstances. It may possibly excite feelings that will fortify the existing Cabinet; but it is more likely to weaken it by the loss of its right arm, especially as an accumulated pressure from collateral causes was at the moment taking place. Percival was the Great Champion & Bigot with respect to the Orders in Council; which were under examination before the H. of Commons, at the time of his death. Yrs. with respect & affection
James Madison
